Quillian, Presiding Judge.
The defendant appeals her conviction of voluntary manslaughter. Held:
1. The evidence authorized a charge on voluntary manslaughter. See Cornog v. State, 130 Ga. App. 46 (1) (202 SE2d 257); Powell v. State, 130 Ga. App. 588 (4) (203 SE2d 893).
2. "A 'ground which complains of that part of the charge which stated the law requested by the defendant ... is necessarily without merit.’ Freedman v. Petty, 93 Ga. App. 590, 592 (92 SE2d 588).” Gale v. State, 138 Ga. App. 261, 266 (6) (226 SE2d 264). There is no merit to the argument that the trial judge did not clearly present and allocate the instructions on affirmative defenses requested by the defendant.

Judgment affirmed.


Marshall and McMurray, JJ., concur.

Lewis R. Slaton, District Attorney, Joseph J. Drolet, Russ Parker, Assistant District Attorneys, for appellee.